

	

		II

		109th CONGRESS

		1st Session

		S. 733

		IN THE SENATE OF THE UNITED STATES

		

			April 6, 2005

			Mr. Vitter introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To amend the Outer Continental Shelf Lands

		  Act to provide a domestic offshore energy reinvestment program, and for other

		  purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					Domestic Offshore Energy Reinvestment

			 Act of 2005

				.

		

			2.

			Domestic offshore energy reinvestment

			

				(a)

				In general

				The Outer Continental Shelf Lands Act (43 U.S.C. 1331 et

			 seq.) is amended by adding at the end the following:

				

					

						32.

						Domestic offshore energy reinvestment program

						

							(a)

							In this section:

							

								(1)

								The term approved plan means a secure energy

				reinvestment plan approved by the Secretary under this section.

							

								(2)

								The term coastal energy State means a coastal

				State off the coastline of which, within the seaward lateral boundary, an outer

				Continental Shelf bonus bid or royalty is generated (excluding a bonus bid or

				royalty from a leased tract within an area of the outer Continental Shelf for

				which a moratorium on new leasing was in effect as of January 1, 2002, unless

				the lease was issued before the establishment of the moratorium and was in

				production on that date).

							

								(3)

								The term coastal political subdivision means a

				county, parish, or other equivalent subdivision of a coastal energy State, all

				or part of which, on the date of the enactment of this section, lies within the

				boundaries of the coastal zone of the State, as identified in the coastal zone

				management program of the State approved under the

				Coastal Zone Management Act of 1972

				(16 U.S.C.

				1451 et seq.).

							

								(4)

								The term coastal population means the population

				of a coastal political subdivision, as determined by the most recent official

				data of the Census Bureau.

							

								(5)

								The term coastline has the meaning given the term

				coast line in section 2(c) of the Submerged Lands Act

				(43 U.S.C.

				1301(c)).

							

								(6)

								The term Fund means the Secure Energy Reinvestment

				Fund established by subsection (b)(1).

							

								(7)

								The term leased tract means a tract maintained

				under section 6 or leased under section 8 for the purpose of drilling for,

				developing, and producing oil and natural gas resources.

							

								(8)

								(A)

									Except as provided in subparagraph (B), the term

				qualified outer Continental Shelf revenues means all amounts

				received by the United States on or after October 1, 2005, from each leased

				tract or portion of a leased tract lying seaward of the zone defined and

				governed by section 8(g) (or lying within that zone but to which section 8(g)

				does not apply), including bonus bids, rents, royalties (including payments for

				royalties taken in kind and sold), net profit share payments, and related

				interest.

								

									(B)

									The term qualified outer Continental Shelf

				revenues does not include any revenue from a leased tract or portion of

				a leased tract that is included within any area of the outer Continental Shelf

				for which a moratorium on new leasing was in effect as of January 1, 2002,

				unless the lease was issued before the establishment of the moratorium and was

				in production on that date.

								

								(9)

								The term Secretary means the Secretary of the

				Interior.

							

							(b)

							(1)

								(A)

									There is established in the Treasury of the United States a

				separate account to be known as the Secure Energy Reinvestment

				Fund.

								

									(B)

									The Fund shall consist of—

									

										(i)

										any amount deposited under paragraph (2); and

									

										(ii)

										any other amounts that are appropriated to the Fund.

									

								(2)

								For each fiscal year after fiscal year 2006, the Secretary of

				the Treasury shall deposit into the Fund the following:

								

									(A)

									Notwithstanding section 9, all qualified outer Continental

				Shelf revenues attributable to royalties received by the United States during

				the fiscal year in excess of—

									

										(i)

										in the case of royalties received in fiscal year 2006,

				$7,000,000,000;

									

										(ii)

										in the case of royalties received in fiscal year 2007,

				$7,100,000,000;

									

										(iii)

										in the case of royalties received in fiscal year 2008,

				$7,300,000,000;

									

										(iv)

										in the case of royalties received in fiscal year 2009,

				$6,900,000,000;

									

										(v)

										in the case of royalties received in fiscal year 2010,

				$7,200,000,000;

									

										(vi)

										in the case of royalties received in fiscal year 2011,

				$7,250,000,000;

									

										(vii)

										in the case of royalties received in fiscal year 2012,

				$8,125,000,000;

									

										(viii)

										in the case of royalties received in fiscal year 2013,

				$8,100,000,000;

									

										(ix)

										in the case of royalties received in fiscal year 2014,

				$9,000,000,000; and

									

										(x)

										in the case of royalties received in fiscal year 2015,

				$7,500,000,000.

									

									(B)

									Notwithstanding section 9, any qualified outer Continental

				shelf revenues that are attributable to bonus bids received by the United

				States during each of fiscal years 2006 through 2015 in excess of

				$880,000,000.

								

									(C)

									Notwithstanding section 9, in addition to amounts deposited

				under subparagraphs (A), (B), and (F), $150,000,000 of the amounts received by

				the United States during each of fiscal years 2006 through 2015 as royalties

				for oil or gas production on the outer Continental Shelf.

								

									(D)

									All interest earned under paragraph (4).

								

									(E)

									All repayments made under subsection (f).

								

									(F)

									Notwithstanding section 9—

									

										(i)

										for fiscal year 2016, an amount equal to 8 percent of the

				qualified outer Continental Shelf revenues received by the United States during

				fiscal year 2015;

									

										(ii)

										for fiscal year 2017, an amount equal to 10 percent of the

				qualified outer Continental Shelf revenues received by the United States during

				fiscal year 2016;

									

										(iii)

										for fiscal year 2018, an amount equal to 12 percent of the

				qualified outer Continental Shelf revenues received by the United States during

				fiscal year 2017;

									

										(iv)

										for fiscal year 2019, an amount equal to 14 percent of the

				qualified outer Continental Shelf revenues received by the United States during

				fiscal year 2018;

									

										(v)

										for fiscal year 2020, an amount equal to 16 percent of the

				qualified outer Continental Shelf revenues received by the United States during

				fiscal year 2019;

									

										(vi)

										for fiscal year 2021, an amount equal to 18 percent of the

				qualified outer Continental Shelf revenues received by the United States during

				fiscal year 2020;

									

										(vii)

										for fiscal year 2022, an amount equal to 20 percent of the

				qualified outer Continental Shelf revenues received by the United States during

				fiscal year 2021;

									

										(viii)

										for fiscal year 2023, an amount equal to 22 percent of the

				qualified outer Continental Shelf revenues received by the United States during

				fiscal year 2022;

									

										(ix)

										for fiscal year 2024, an amount equal to 24 percent of the

				qualified outer Continental Shelf revenues received by the United States during

				fiscal year 2023;

									

										(x)

										for fiscal year 2025, an amount equal to 26 percent of the

				qualified outer Continental Shelf revenues received by the United States during

				fiscal year 2024; and

									

										(xi)

										for fiscal year 2026 and each subsequent fiscal year, an amount

				equal to 27 percent of the qualified outer Continental Shelf revenues received

				by the United States during the preceding fiscal year.

									

								(3)

								(A)

									For each fiscal year after fiscal year 2015 during which

				amounts received by the United States as royalties for oil or gas production on

				the outer Continental Shelf are less than the sum of the amounts described in

				subparagraph (B) and paragraph (2)(F), the Secretary of the Treasury shall

				reduce each of the amounts described in subparagraph (B)

				proportionately.

								

									(B)

									The amounts referred to in subparagraph (A) are—

									

										(i)

										the amount required to be covered into the Historic

				Preservation Fund under section 108 of the National Historic Preservation Act

				(16 U.S.C.

				470h) on the date of the enactment of this section;

									

										(ii)

										the amount required to be credited to the Land and Water

				Conservation Fund under section 2(c)(2) of the Land and Water Conservation Fund Act of 1965

				(16 U.S.C. 460l–5(c)(2)) on the date of enactment of this

				section; and

									

										(iii)

										the amount required to be deposited under paragraph

				(2)(C).

									

								(4)

								(A)

									The Secretary of the Treasury shall invest money in the Fund

				(including interest) in public debt securities—

									

										(i)

										with maturities suitable to the needs of the Fund, as

				determined by the Secretary of the Treasury; and

									

										(ii)

										bearing interest at rates determined by the Secretary of the

				Treasury, taking into consideration current market yields on outstanding

				marketable obligations of the United States of comparable maturity.

									

									(B)

									Money invested pursuant to subparagraph (A) shall remain

				invested until the money is needed to meet a requirement for disbursement under

				this section.

								

								(5)

								Not later than December 31, 2010, the Secretary, in

				consultation with the Secretary of the Treasury, shall—

								

									(A)

									determine the amount and composition of outer Continental Shelf

				revenues that were received by the United States during each of fiscal years

				2006 through 2010;

								

									(B)

									project the amount and composition of outer Continental Shelf

				revenues that will be received by the United States during each of fiscal years

				2011 through 2015; and

								

									(C)

									submit to Congress a report regarding whether any amount

				described in clauses (vi) through (x) of paragraph (2)(A), or paragraph (2)(B),

				should be modified to reflect a projection under subparagraph (B).

								

								(6)

								For each of fiscal years 2006 through 2015, in addition to the

				amounts deposited into the Fund under paragraph (2), there are authorized to be

				appropriated to the Fund an amount equal to 8 percent of the qualified outer

				Continental Shelf revenues received by the United States during the preceding

				fiscal year.

							

							(c)

							(1)

								(A)

									The Secretary shall use any amount remaining in the Fund after

				the application of subsections (h) and (i) to pay to each coastal energy State,

				and any coastal political subdivision of a State, the secure energy

				reinvestment plan of which is approved by the Secretary under this section, the

				amount allocated to the State or coastal political subdivision, respectively,

				under this subsection.

								

									(B)

									During December 2006, and each December thereafter, the

				Secretary shall make any payment under this paragraph from revenues received by

				the United States during the preceding fiscal year.

								

								(2)

								The Secretary shall allocate any amount deposited into the Fund

				for a fiscal year, and any other amount determined by the Secretary to be

				available, among coastal energy States, and coastal political subdivisions of

				those States, that have a plan approved by the Secretary under this section as

				follows:

								

									(A)

									(i)

										Of the amounts made available for each of the first 10 fiscal

				years for which amounts are available for allocation under this paragraph, the

				allocation for each coastal energy State shall be calculated based on the ratio

				that—

										

											(I)

											the qualified outer Continental Shelf revenues generated off

				the coastline of the coastal energy State; bears to

										

											(II)

											the qualified outer Continental Shelf revenues generated off

				the coastlines of all coastal energy States for the period beginning January 1,

				1992, and ending December 31, 2001.

										

										(ii)

										Of the amounts made available for a fiscal year after the

				fiscal years described in clause (i), the allocation for each coastal energy

				State shall be calculated based on a ratio determined by the Secretary with

				respect to the qualified outer Continental Shelf revenues generated in the

				corresponding 10-year period.

									

										(iii)

										For the purposes of this subparagraph, qualified outer

				Continental Shelf revenues shall be considered to be generated off the

				coastline of a coastal energy State if the geographic center of the lease tract

				from which the revenues are generated is located within the area formed by the

				extension of the seaward lateral boundaries of the State, calculated using the

				conventions established to delimit international lateral boundaries under the

				Law of the Sea.

									

									(B)

									35 percent of the allocable share of each coastal energy State,

				as determined under subparagraph (A), shall be allocated among and paid

				directly to the coastal political subdivisions of the State by the Secretary

				based on the following formula:

									

										(i)

										25 percent shall be allocated based on the ratio that—

										

											(I)

											the coastal population of each coastal political subdivision;

				bears to

										

											(II)

											the coastal population of all coastal political subdivisions of

				the coastal energy State.

										

										(ii)

										(I)

											25 percent shall be allocated based on the ratio that—

											

												(aa)

												the length, in miles, of the coastline of each coastal

				political subdivision; bears to

											

												(bb)

												the length, in miles, of the coastline of all coastal political

				subdivisions of the State.

											

											(II)

											For purposes of this clause, in the case of a coastal political

				subdivision without a coastline, the coastline of the political subdivision

				shall be 1/3 the average length of the coastline of the

				other coastal political subdivisions of the State.

										

										(iii)

										50 percent shall be allocated based on a formula that

				allocates—

										

											(I)

											75 percent of the funds based on the relative distance of the

				coastal political subdivision from any leased tract used to calculate the

				allocation to that State; and

											

												(II)

												25 percent of the funds based on the relative level of outer

				Continental Shelf oil and gas activities in a coastal political subdivision to

				the level of outer Continental Shelf oil and gas activities in all coastal

				political subdivisions in the State, as determined by the Secretary.

											

								(3)

								Any amount allocated to a coastal energy State or coastal

				political subdivision that is not disbursed because of a failure of a coastal

				energy State to have an approved plan shall be reallocated by the Secretary

				among all other coastal energy States in a manner consistent with this

				subsection, except that the Secretary—

								

									(A)

									shall hold the amount in escrow within the Fund until the

				earlier of—

									

										(i)

										the end of the next fiscal year during which the allocation is

				made; or

									

										(ii)

										the date on which a final resolution of an appeal regarding the

				disapproval of a plan submitted by the State under this section is filed;

				and

									

									(B)

									shall continue to hold the amount in escrow until the end of

				the subsequent fiscal year, if the Secretary determines that a State is making

				a good faith effort to develop and submit, or update, a secure energy

				reinvestment plan under subsection (d).

								

								(4)

								Notwithstanding any other provision of this subsection, the

				amount allocated under this subsection to each coastal energy State during a

				fiscal year shall be not less than 5 percent of the total amount available for

				that fiscal year for allocation under this subsection to coastal energy

				States.

							

								(5)

								If the allocation to 1 or more coastal energy States under

				paragraph (4) during any fiscal year is greater than the amount that would be

				allocated to those States under this subsection if paragraph (4) did not apply,

				the allocations under this subsection to all other coastal energy States shall

				be—

								

									(A)

									paid from the amount remaining after the amounts allocated

				under paragraph (4) are deducted; and

								

									(B)

									reduced on a pro rata basis by the sum of the allocations under

				paragraph (4) so that not more than 100 percent of the funds available in the

				Fund for allocation with respect to that fiscal year is allocated.

								

							(d)

							(1)

								(A)

									The Governor of a State seeking to receive funds under this

				section shall prepare, and submit to the Secretary, a secure energy

				reinvestment plan describing planned expenditures of funds received under this

				section.

								

									(B)

									The Governor shall include in the State plan any plan prepared

				by a coastal political subdivision of the State.

								

									(C)

									In the development of the State plan, the Governor and the

				coastal political subdivision shall—

									

										(i)

										solicit local input;

									

										(ii)

										provide for public participation; and

									

										(iii)

										in describing the planned expenditures, include only uses of

				funds described in subsection (e).

									

								(2)

								(A)

									(i)

										The Secretary shall not disburse funds to a State or coastal

				political subdivision under this section before the date on which the plan of

				the State is approved under this subsection.

									

										(ii)

										The Secretary shall approve a plan submitted by a State under

				paragraph (1) if the Secretary determines that—

										

											(I)

											each expenditures provided for in the plan is an authorized use

				under subsection (e); and

										

											(II)

											the plan contains—

											

												(aa)

												the name of the State agency that will have the authority to

				represent and act for the State in dealing with the Secretary for purposes of

				this section;

											

												(bb)

												goals including improving the environment and addressing the

				impacts of oil and gas production from the outer Continental Shelf;

											

												(cc)

												a description of how the State and coastal political

				subdivisions of the State will evaluate the effectiveness of the plan;

											

												(dd)

												a certification by the Governor that ample opportunity has been

				accorded for public participation in the development and revision of the

				plan;

											

												(ee)

												measures for taking into account other relevant Federal

				resources and programs;

											

												(ff)

												assurance that the plan is correlated as much as practicable

				with other State, regional, and local plans;

											

												(gg)

												for any State for which the ratio determined under clause (i)

				or (ii) of subsection (c)(2)(A), expressed as a percentage, exceeds 25 percent,

				a plan to spend not less than 30 percent of the total funds provided to that

				State and appropriate coastal political subdivisions under this section during

				any fiscal year to address the socioeconomic or environmental impacts

				identified in the plan that remain significant or progressive after

				implementation of mitigation measures identified in the most current

				environmental impact statement as of the date of enactment of this section

				required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et

				seq.) for lease sales under this Act; and

											

												(hh)

												a plan to use at least 1/2 of the funds

				provided pursuant to subsection (c)(2)(B), and a portion of other funds

				provided to a State under this section, on programs or projects that are

				coordinated and conducted by a partnership between the State and a coastal

				political subdivision.

											

									(B)

									Not later than 90 days after a plan of a State is submitted

				under this subsection, the Secretary shall approve or disapprove the

				plan.

								

								(3)

								Any amendment to or revision of a plan approved under this

				section shall be—

								

									(A)

									prepared and submitted in accordance with the requirements of

				this paragraph; and

								

									(B)

									approved or disapproved by the Secretary in accordance with

				paragraph (2)(B).

								

							(e)

							A coastal energy State, and a coastal political subdivision,

				shall use any amount paid under this section (including any amounts deposited

				into a trust fund administered by the State or coastal political subdivision

				consistent with this subsection), consistent with Federal and State law and the

				approved plan of the State—

							

								(1)

								to carry out a project or activity, including an educational

				activity, for the conservation, protection, or restoration of coastal areas

				including wetlands;

							

								(2)

								to mitigate damage to, or protect, fish, wildlife, or natural

				resources;

							

								(3)

								to the extent considered reasonable by the Secretary, to carry

				out planning assistance and pay the administrative costs of complying with this

				section;

							

								(4)

								to implement a federally approved plan or program for—

								

									(A)

									marine, coastal, subsidence, or conservation management;

				or

								

									(B)

									protection of resources from natural disasters; and

								

								(5)

								to mitigate the effect of an outer Continental Shelf activity

				by providing onshore infrastructure or public service.

							

							(f)

							If the Secretary determines that an expenditure made by a

				coastal energy State or coastal political subdivision is not in accordance with

				the approved plan of the State (including any plan of a coastal political

				subdivision included in the plan of the State), the Secretary shall not

				disburse any additional amount under this section to that coastal energy State

				or coastal political subdivision until—

							

								(1)

								the amount of the expenditure is repaid to the Secretary;

				or

							

								(2)

								the Secretary approves an amendment to the plan that authorizes

				the expenditure.

							

							(g)

							The Secretary may require, as a condition of any payment under

				this section, that a State or coastal political subdivision shall submit to

				arbitration—

							

								(1)

								any dispute between the State or coastal political subdivision

				and the Secretary regarding implementation of this section; and

							

								(2)

								any dispute between the State and political subdivision

				regarding implementation of this section, including any failure to include in

				the plan submitted by the State under subsection (d) any spending plan of the

				coastal political subdivision.

							

							(h)

							The Secretary may use not more than 1/2 of

				1 percent of the amount in the Fund during a fiscal year to pay the

				administrative costs of implementing this section.

						

							(i)

							(1)

								An amount equal to 2 percent of an amount deposited into the

				Fund during each of fiscal years 2006 through 2015 shall be available to the

				Secretary to provide funding for the Coastal Restoration and Enhancement

				through Science and Technology program.

							

								(2)

								For purposes of determining the amount appropriated under any

				other provision of law that authorizes appropriations to carry out the Coastal

				Restoration and Enhancement through Science and Technology program, any amount

				made available under paragraph (1) during a fiscal year shall be treated as

				appropriated under that other provision.

							

							(j)

							Subject to subsection (e), a coastal energy State or coastal

				political subdivision may use funds provided to that State or coastal political

				subdivision under this section for any payment that is eligible to be made with

				funds provided to States under section 35 of the Mineral Leasing Act (30 U.S.C.

				191).

						

							(k)

							(1)

								The Governor of a coastal energy State, in coordination with

				the coastal political subdivisions of that State, shall account for all funds

				received under this section during the previous fiscal year in a written report

				to the Secretary.

							

								(2)

								The report shall include, in accordance with regulations

				prescribed by the Secretary, a description of all projects and activities that

				received funds under this section.

							

								(3)

								The report may incorporate by reference any other report

				required to be submitted under another provision of law.

							

							(l)

							The Secretary shall require, as a condition of any allocation

				of funds provided under this section, that a State or coastal political

				subdivision shall include on any sign installed at a site at or near an

				entrance or public use area for which funds provided under this section are

				used a statement that the existence or development of the site is a product of

				those funds.

						.

			

				(b)

				Conforming amendments

				Section 31 of the Outer Continental Shelf Lands Act

			 (43 U.S.C.

			 1356a) is amended—

				

					(1)

					by striking subsection (a);

				

					(2)

					in subsection (c), by striking For fiscal year 2001,

			 $150,000,000 is and inserting Such sums as may be necessary to

			 carry out this section are;

				

					(3)

					in subsection (d)(1)(B), by striking , except and

			 all that follows through the end of the sentence and inserting a period;

				

					(4)

					by redesignating subsections (b) though (g) as subsections (a)

			 through (f), respectively; and

				

					(5)

					by striking subsection (f) each place it appears

			 and inserting subsection (e).

				

				(c)

				Use of Coastal Restoration and Enhancement through Science and

			 Technology program

				

					(1)

					Authorization

					The Secretary of the Interior and the Secretary of Commerce may

			 use the Coastal Restoration and Enhancement through Science and Technology

			 program for the purposes of—

					

						(A)

						assessing the effects of a coastal habitat restoration

			 technique;

					

						(B)

						developing improved ecosystem modeling capabilities to improve

			 predictions of coastal conditions and habitat change;

					

						(C)

						developing a new technology for a restoration activity;

			 and

					

						(D)

						identifying economic options to address socioeconomic

			 consequences of coastal degradation.

					

					(2)

					Condition

					The Secretary of the Interior, in consultation with the Secretary

			 of Commerce, shall ensure that the program—

					

						(A)

						establishes procedures designed to avoid duplicative activities

			 among Federal agencies and entities receiving Federal funds;

					

						(B)

						coordinates with any person involved in a similar activity;

			 and

					

						(C)

						establishes a mechanism to collect, organize, and make available

			 information and findings on coastal restoration.

					

					(3)

					Report

					Not later than September 30, 2010, the Secretary of the Interior,

			 in consultation with the Secretary of Commerce, shall submit to Congress a

			 report that—

					

						(A)

						describes the effectiveness of any Federal or State restoration

			 effort pursuant to this subsection; and

					

						(B)

						makes recommendations to improve coordinated coastal restoration

			 efforts.

					

					(4)

					Funding

					There is authorized to be appropriated to the Secretary to carry

			 out this subsection $10,000,000 for each of fiscal years 2006 through

			 2015.

				

